DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous prior art rejection under Brinati et al (US 20110082271) in view of Marchionni et al (US 20110160415) maintained and therefore it is proper to make this rejection FINAL.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16- 17 and new claim 21  are rejected under 35 U.S.C. 103 as being unpatentable over Brinati et al (US 20110082271) in view of Marchionni et al (US 20110160415), cited in IDS.
Regarding new claim 21, Brinati teaches a polymer comprising VDF, TrFE and from 5 to 16 % by moles of recurring units derived from Chlorotrifluoroethylene (CTFE), (see claim 4).
Marchionni discloses the claimed fluorinated surfactants above show lower bioaccumulation/biopersistence than traditionally used surfactants, when used in the emulsion polymerization of fluorinated monomers (see 0008).


The rejection can be found in the NON-FINAL office action mailed 10/27/2020 and is herein incorporated by reference

Response to Arguments

Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.

Applicant submits that Marchionni is not directed towards the preparation of a copolymer of VDF-TrFE having substantially improved ferroelectric properties.
However, such properties are disclosed in the primary reference (i.e. Brinati), (see Abstract).

Applicant argues that cyclic fluorocompound leads to better thermal properties. In addition, the polymer with such surfactant has higher remnant polarization (Pr) values resulting in a better piezoelectric performance.  Applicant demonstrates an advantage above comparing the inventive composition with Brinati’s one. 
However, amount of comparative data is not commensurate with the scope of the claims. In particular, instant claim 1 recites a composition with very broad ratio between the components and non-limiting use of a surfactant. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765